 


109 HR 1764 IH: Reading Failure Prevention Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1764 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Cummings (for himself, Mr. Owens, Mr. Bishop of Georgia, Mr. Conyers, and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Secretary of Education to make grants to States to establish statewide screening programs for children who are 5 to 7 years of age to prevent reading failure. 
 
 
1.Short titleThis Act may be cited as the Reading Failure Prevention Act of 2005. 
2.Grants for screening to prevent reading failure 
(a)GrantsThe Secretary of Education may make grants to States to establish statewide screening programs for children who are 5 to 7 years of age for the prevention of reading failure. 
(b)Use of fundsThe Secretary may not make a grant to a State under this section unless the State agrees to use the grant for the following: 
(1)Development and implementation of a statewide screening program for children who are 5 to 7 years of age to prevent reading failure by screening such children for traits that indicate the children have dyslexia or are otherwise at risk of reading failure. 
(2)Providing adequate professional development for personnel who administer screening programs under this section. 
(c)Determination of traitsThe Secretary, using reliable, replicated, and scientifically-based research, shall enumerate specific traits that may be screened under this section to determine whether a child has dyslexia or is otherwise at risk of reading failure. 
(d)ApplicationTo seek a grant under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(e)DefinitionsIn this section: 
(1)The term Secretary means the Secretary of Education. 
(2)The term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States. 
 
